Citation Nr: 0523700
Decision Date: 08/29/05	Archive Date: 11/10/05

DOCKET NO. 04-04 357                        DATE AUG 29 2005

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral leg disability.
2. Whether new and material evidence has been received to reopen a claim for service connection for  a skin disorder of both feet.

3. Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION
	.

Appellant represented by: Georgia Department of Veterans Services

WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had military service from July 1967 to July 1969. His awards and decorations include the Combat Infantrymans Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The RO in Atlanta, Georgia has processed the case since that time. The veteran testified before the undersigned at a hearing held at the Atlanta RO in March 2005. Additional evidence was received at the hearing, as well as from the veteran at a later point; the appellant submitted waivers of initial RO consideration of the above-referenced evidence.

At his March 2005 hearing, the veteran raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities. This matter is referred to the RO for appropriate action.

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. An April 1989 rating decision denied entitlement to service connection for bilateral foot disability (separate from a skin disorder); the veteran did not appeal this decision.

- 2 


2. An unappealed May 1994 RO decision continued the denial of service connection for bilateral foot disability.

3. A May 1997 rating decision denied entitlement to service connection for bilateral leg disability, including knee instability; the veteran did not appeal this decision.

4. Evidence received since the May 1997 rating decision is duplicative or cumulative of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral leg disability.

5. An April 1989 rating decision denied entitlement to service connection for a skin disorder of the feet; the veteran did not appeal this decision.

6. An unappealed May 1994 RO decision and unappealed May 1997 rating decision continued the denial of service connection for a skin disorder of the feet.

7. Evidence received since the May 1997 rating decision is duplicative or cumulative of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim for service connection for a skin disorder of both feet.

CONCLUSIONS OF LA W

1. New and material evidence has not been received to reopen the veteran's claim for service connection for bilateral leg disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2. New and material evidence has not been received to reopen the veteran's claim for service connection for a skin disorder of both feet. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

- 3 


_REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's duty to assist a claimant in the development of a claim. Under 38 U.S.C.A. § 5103(a) and 38C.F.R. § 3.159, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence that VA will seek to provide, which information and evidence the claimant is expected to provide, and to ask for any evidence in the claimant's possession that pertains to a claim. The VCAA, however, left intact the requirement that a claimant must first present new and material evidence before VA may address the claim on the merits. See 38 U.S.C.A. §§ 5103A(t), 5108.

VA has promulgated regulations providing a duty on the part of VA to assist a claimant in obtaining evidence in support of a claim to reopen based on the submission of new and material evidence. In this case, the veteran has not identified any evidence that he believes is available, but not already part of the file, to support his claim. As such, the duty to assist the veteran has been fulfilled.

With respect to V A's duty to notify the veteran of the information and evidence necessary to substantiate his claims, to advise him of the respective responsibilities of each party in obtaining evidence in connection with the instant claims, and to advise him to submit any evidence in his possession, the record reflects that VA sent him correspondence in January 2003 providing the requisite 38 U.S.C.A. § 5103(a) notice. His claims were thereafter adjudicated in a June 2003 rating decision. Hence, the veteran has received the notice to which he is entitled under . the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist the veteran, the record reflects that all records identified by him and for which he authorized VA to obtain, are on file. In this regard the Board notes that at his March 2005 hearing the veteran indicated that he first sought treatment for his leg and foot problems in the late 1970s or late 1980s at the VA Medical Center (VAMC) in Decatur, Georgia. In his original claim for

- 4


benefits filed in November 1988, the only past VA treatment he identified was the November 1988 VA "Agent Orange" examination he had just completed (at the Decatur facility). In December 2002, and apparently in response to the veteran's request for records from the Decatur VAMC, the referenced facility provided him with medical records for August 1988 to November 2002. At his August 2003 hearing before a decision review officer he suggested that he started receiving VA treatment contemporaneous with his November 1988 VA "Agent Orange" examination. Given the above, the Board finds it likely that the veteran first sought VA treatment in the late 1980s, and not the late 1970s. There is no indication that any pertinent VA medical records for the veteran remain outstanding.

In addition, while the veteran reported at his March 2005 hearing that he intended to file for disability benefits from the Social Security Administration on the basis of his PTSD, he has not suggested that his future application will involve his claimed leg or skin disorders.

Although a VA medical opinion is not on file addressing the etiology of the veteran's bilateral leg disability or skin disorder of the feet, the VCAA prohibits VA assistance in the form of securing a medical opinion until new and material evidence has been received to reopen a claim. 38 U.S.C.A. § 5103A (West2002). As discussed below, new and material evidence has not been submitted to reopen his claims. Accordingly, VA is not authorized to obtain a medical opinion in this case.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of the VCAA or the implementing regulations.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). Service incurrence of arthritis during wartime service may be presumed if manifested to a compensable degree within one year of the veteran's discharge from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

- 5 


When a veteran has engaged in combat, VA will accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, even if there is no official record of such incurrence or aggravation in service; service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must initially consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that new and material evidence is not offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). In

- 6


determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

I. Bilateral leg disability.

Service connection for bilateral foot disability (separate from a skin disorder) was denied in an April 1989 rating decision. A May 1994 VA decision continued the denial of service connection for bilateral foot disability. A May 1997 rating decision denied service connection for bilateral leg disability, including knee instability. The veteran was notified of the above decisions and of his appellate rights with respect thereto, but did not appeal. Consequently, service connection for bilateral leg disability may be considered on the merits only if new and material evidence has been received since the time of the May 1997 adjudication. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the May 1997 rating. decision included service medical records which are silent for any reference to right or left lower extremity problems.

The evidence previously considered also included VA treatment and examination reports for August 1988 to May 1997 documenting complaints of aches and pains affecting the veteran's legs and feet. He denied any history of knee injury or foot trauma, but reported that his knee pain began around 1980. X-ray studies in 1996 demonstrated degenerative arthritis affecting both knees, and calcaneal spurs as were evident as early as 1988. Pertinent diagnoses included heel tendonitis, heel pain with spurs, knee instability, and knee pain.

The evidence on file at the time of the May 1997 rating decision additionally included the report of a February 1989 VA examination documenting complaints of bilateral foot pain.

The evidence of record at the time of the May 1997 rating decision lastly included statements by the veteran indicating that he experienced foot problems in service.

- 7


Pertinent evidence added to the record since the May 1997 rating decision consists of V A treatment records for August 1988 to April 2005, the report of a February 1999 VA fee basis examination, the transcript of the veteran's August 2003 hearing before a decision review officer, the transcript of his March 2005 hearing before the undersigned, and several statements by the appellant.

The VA treatment records contain many entries previously considered by the May 1997 rating decision, and which are therefore not new. Entries not previously considered document diagnoses of degenerative joint disease affecting both knees, as well as foot disorders including talipes cavus, pes cavus, and plantar tyloma of the left second metatarsal head. X-ray studies demonstrated degenerative changes of the knees as well as bilateral calcaneal spurs. Notably, however, none of the records address the etiology of any right or left leg disorder. Medical evidence of the veteran's current condition is not generally relevant to the issue of service connection, absent competent evidence showing a link to military service. See, e.g., Morton v. Principi, J V et. App_ 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51,53 (1992). Therefore, while some of the above records may be new, none are material, since in the context of the instant claim, in order to constitute "material" evidence, the recently submitted evidence must at least suggest a link between any right or left leg disability and the veteran's period of service.

The February 1999 VA fee basis examination report records the veteran's assertion that he had experienced right knee arthritis since the 1980s. The examination report did not, otherwise address the etiology of the right knee arthritis. As the examination report does not address whether any right or left leg disorder originated in service, it does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral leg disability. The report does not constitute material evidence with which to reopen his claim.

At his August 2003 hearing, the veteran testified that he was not treated in service for leg problems and first experienced lower extremity problems in the 1980s. He nevertheless argued that his problems were related to his service duties involving the carrying of heavy packs. At his March 2005 hearing he reiterated that his leg problems were secondary to carrying heavy packs in service as well as the stress

- 8 


caused by dropping to the ground in combat. His several statements on file echo his testimony.

There is no indication that the veteran, as a lay person, is qualified through education, training or experience to offer medical opinions. Hence, his statements and testimony as to medical causation, however sincerely believed, do not constitute competent medical evidence with which to reopen a claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992). Accordingly, the Board concludes that the veteran's statements and testimony are of no probative value with respect to whether any right or left leg disorder is etiologically related to service. His statements do not constitute competent or material evidence with which to reopen his claim.

In summary, the additional evidence presented is either duplicative or cumulative of evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that any right or left leg disorder (including of the feet) is etiologically related to service. Accordingly, the Board finds that new and material evidence has not been presented. The claim of entitlement to service connection for a bilateral leg disability is not reopened.

II. Skin disorder of the feet.

Service connection for a skin disorder of the feet was denied in an April 1989 rating decision. A May 1994 RO decision and May 1997 rating decision continued the denial of service connection for a skin disorder of both feet. The veteran was notified of the April 1989, May 1994, and May 1997 decisions and of his appellate rights with respect thereto, but did not appeal. Consequently, service connection for a skin disorder of both feet may be considered on the merits only if new and material evidence has been received since the time of the May 1997 adjudication. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the May 1997 rating decision included service medical records which are silent for reference to any skin disorder affecting the feet. The evidence previously considered also included VA treatment and examination

- 9 


reports for August 1988 to April 1997 documenting the presence of skin disorders including tinea pedis, plantar and solar hyperkeratosis, hyperkeratotic lesions and xerosis on the feet, and onychomycosis.

The evidence of record at the time of the May 1997 rating decision lastly included statements by the veteran indicating that he experienced foot problems in service.

Pertinent evidence added to the record since the May 1997 rating decision consists of V A treatment records for August 1988 to April 2005, the transcript of the veteran's August 2003 hearing before a decision review officer, and the transcript of his March 2005 hearing before the undersigned.

The VA treatment records contain many entries previously considered at the time of the May 1997 rating decision. Those entries which are new document treatment for fungoid nails, as well as dry and scaling skin on the feet with hyperkeratotic tissue. Pertinent diagnoses include onychomycosis and plantar xerosis. None of the records address the etiology of any skin disorder, including onychomycosis, affecting the feet. As explained previously, evidence of the veteran's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service. Morton; Mingo. Consequently, while some of the above records may be new, none are material, as in order to constitute "material" evidence for the instant claim, the recently submitted evidence must at least suggest a link between any skin disorder and the veteran's period of service.

At his August 2003 hearing, the veteran testified that he used foot powder while in the field during his period of service, but that he first experienced skin problems in the 1980s. He indicated that his skin problems also involved his toenails. At his March 2005 hearing, he testified that he did not change his socks in service as often as he should have, but that he was not treated in service for any skin disorder. He testified that he did experience skin problems on his feet immediately after service, but did not seek any treatment until many years later. He lastly testified that none of his physicians has linked any skin disorder of his feet to service.

- 10


As discussed previously, there is no indication that the veteran, as a lay person, is qualified through education, training or experience to offer medical opinions. His statements as to medical causation therefore do not constitute competent medical evidence with which to reopen a claim. Moray; Espiritu. Accordingly, the Board concludes that the veteran's testimony is of no probative value with respect to whether any skin disorder of the feet is etiologically related to service. His testimony therefore does not constitute material evidence with which to reopen his claim.

In sum, the additional evidence presented is either duplicative or cumulative of evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that any skin disorder of the feet is etiologically related to service. Accordingly, the Board finds that new and material evidence has not been presented. The claim of entitlement to service connection for a skin disorder of the feet is not reopened.

ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for bilateral leg disability is denied.

New and material evidence not having been submitted, reopening of the claim for service connection for a skin disorder of the feet is denied.

REMAND

The veteran contends that the evaluation currently assigned his PTSD does not accurately reflect the severity of that disorder.

The record shows that he was last afforded a VA psychiatric examination in February 2003. At that fee basis examination he reported being unemployed, but

- 11 


still trying to find employment. His symptoms included episodic panic attacks, but not any suicidal ideation or hallucinations.

VA treatment records on file show that he presented for psychiatric treatment in March 2003, at which time he reported experiencing intermittent hallucinations. A November 2003 entry documents that he was reporting suicidal thoughts without intention.

At his March 2005 hearing before the undersigned, the veteran testified that he stopped working in February 2005 on account of PTSD. He reported that he experienced daily panic attacks, as well as occasional auditory hallucinations and some disorientation. He testified that his PTSD had worsened in severity since the February 2003 examination.

Given the veteran's testimony as to the worsening of his PTSD symptoms, as well as the VA treatment records suggesting the development of additional symptoms since February 2003, the Board finds that additional VA examination of the veteran is warranted_ See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity).

At his March 2005 hearing, the veteran also indicated that he was applying for disability benefits from the Social Security Administration (SSA). Nonduplicatve medical records associated with his application for benefits from that agency, if available, are potentially relevant to the increased rating claim and should be obtained.

The veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim, and that the consequences for failure to report for VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158,3.655 (2004). In the event that the veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last

- 12 


known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO should attempt to obtain a copy of any SSA decision awarding or denying the veteran disability benefits, as well as a copy of the record upon which any award or denial of SSA disability benefits was based, and a copy of the records associated with any subsequent disability determinations by the SSA. Duplicate records need not be added to the claims folder but should be returned to the veteran.

2. Then, the RO should schedule the veteran for a VA psychiatric examination by a physician with appropriate expertise to determine the nature and severity of the appellant's service-connected PTSD. All indicated studies should be performed, and all findings should be reported in detail. In accordance with the latest AMIE worksheets for psychiatric disorders the examiner is to provide a detailed review of the veteran's pertinent medical history, current complaints, and the nature and extent of any PTSD. The examiner should specifically indicate with respect to each of the psychiatric symptoms identified under the schedular criteria for rating mental disorders whether such symptom is a symptom of the veteran's service-connected. PTSD. The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the

- 13 


veteran's service-connected PTSD, to include whether the PTSD alone renders the appellant unemployable. A global assessment of functioning score must be assigned with an explanation of the significance of the score assigned. The rationale for all opinions expressed should be provided. The claims file, including a copy of this remand, must be made available to the examiner for review.

3. Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full. The RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. The RO should then prepare a new rating decision and readjudicate the issue remaining on appeal. If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case and provide the appellant and his representative an opportunity to respond. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent.

After the veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of

- 14


additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the RO. The veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 15 





